        Case 4:20-cv-00257-CRW-CFB Document 27 Filed 10/20/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF IOWA



Principal Securities, Inc.

                                            CIVIL NUMBER: 4:20-cv-00257-CRW-CFB
                         Plaintiff(s),

 v.                                         JUDGMENT IN A CIVIL CASE

Sanjeev Agarwal, Rajshri Agarwal and
Technochem International, Inc.

                         Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
The Court grants Plaintiff's Motion for Preliminary and Permanent Injunction. Defendants
are enjoined from proceeding with arbitration against Plaintiff. Judgment is entered in
favor of plaintiff's against defendants. Case closed.

 Date: October 20, 2020
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ Kellie Watson
                                                    _____________________________
                                                    By: Deputy Clerk
